Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the application filed on 06/25/2020.  
The information disclosure statement/s (IDS/s) submitted on 06/03/2021 and 03/07/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 06/25/2020 are acceptable.
Claims 1-18 are pending and have been examined.

Allowable Subject Matter
Claims 1-18 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance: -
In re to claims 1, 7 and 13, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the gate and the drain of the third thin-film transistor electrically connected to the signal line, the source of the third thin-film transistor electrically connected to the second node; the gate and the drain of the fourth thin-film transistor fed with a second voltage level, the source of the fourth thin-film transistor electrically connected to a third node; the gate and the drain of the fifth thin-film transistor electrically connected to the third node, the source of the fifth thin-film transistor electrically connected to a fourth node; the gate of the sixth thin-film transistor electrically connected to a first end of the second capacitor, the source of the sixth thin-film transistor electrically connected to the fourth node, the drain of the sixth thin-film transistor electrically connected to the signal line; a second end of the first 
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record to include either of the above limitations.
In re to claims 2-6, claims 2-6 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claim 8-12, claim 8-12 depends from claim 7, thus are also allowed for the same reasons provided above.     
In re to claims 14-18, claims 14-18 depend from claim 13, thus are also allowed for the same reasons provided above.    
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The closest prior art Sokabe et al. (US 9,515,064 B2) listed on the form 892 and not specifically relied upon is considered related to applicant’s disclosure to further show the general state of the art. The prior art listed relate to the wiring of the claimed circuitry.  However, the prior art’s closest figure 4 to figure 2 of the invention lacks the specific claimed wiring of transistors T1 to T6. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEMANE MEHARI/Primary Examiner, Art Unit 2839